Fourth Court of Appeals
                               San Antonio, Texas
                                     August 31, 2022

                                  No. 04-22-00080-CR

                                      James RISO,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

               From the 454th Judicial District Court, Medina County, Texas
                             Trial Court No. 21-06-14106-CR
                      Honorable Daniel J. Kindred, Judge Presiding


                                     ORDER
       Appellee’s brief was due on August 24, 2022. However, appellee has filed a motion
requesting an extension of time to file the appellee’s brief. The motion is GRANTED. The
appellee’s brief is due on or before September 23, 2022.



                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of August, 2022.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court